DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 Response to Arguments
Applicant’s arguments filed on August 18, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
     Applicant argued that claims 1, 5 and 6 should not invoke 35 U.S.C. 112, sixth paragraph, Examiner disagrees with applicant's argument because with respect to Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011),  “a terminal device” in claim 1, “a display unit” in claim 1, “a server communication unit” in claim 5, “a server controller” in claim 5, “a terminal communication unit” in claim 6, and “a terminal controller” in claim 6 are treated in accordance with 112(f) because the associated function is modified by a word that serves as generic placeholder (i.e., the claim uses a term that is substitute for "means”). If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
	Response to Amendment
The amendment to the claims received on April 28, 2022 has been entered.
The amendment of claims 1 and 5-7 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata’946 (US 2012/0062946), and further in view of Hikiehi’462 (US 2018/0039462) and Matsumoto’569 (JP 2003-069569). 
     With respect to claim 1, Kitagata’946 teaches a device management system (Fig.1) comprising: 
     a server (Fig.1, item 104); and 
     a terminal device (Fig.1, items 101, 102 and 103) including a display unit (Fig.2, item 206), wherein 
     the server receives first operating information from a device to be managed (Fig.12, step S1102 and paragraph 86), the first operating information having a first information granularity [regarding to the status information for the printers displayed on the printer list (Fig.6B)].
     the terminal device (Fig.1, items 101, 102 and 103) displays, 
     on the display unit, first screen information based on the first operating information (paragraph 69), and 
     in response to an operation based on the first screen information, requests the server to acquire information (Fig.12, step S1106-S1108), 
     the terminal device 
    displays, on the display unit, second screen information based on the second operating 42 information received by the server (Fig.12, step S1106-S1108).  
     Kitagata’946 does not teach the first operation information including first residual ink amount information and first residual paper information of the device to be managed,  the server according to the request from the terminal device, provides a demand for second operating information to the device, and receives the second operating information transmitted by the device in response to the demand, the second operating information including a second status residual ink amount information and status paper information, the second operating information has a second information granularity different from the first information granularity for each of the second residual ink amount information and the status residual paper information.
     Hikiehi’462 teaches the first operation information including first residual ink amount information and first residual paper information of the device to be managed (paragraph 41).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitagata’946 according to the teaching Hikiehi’462 to obtain the printer’s status information including the remaining amount of the ink and the remaining amount of the paper on the tray because this will allow the printer to be monitored more effectively.
     The combination of Kitagata’946 and Hikiehi’462 does not teach the server according to the request from the terminal device, provides a demand for second operating information to the device, and receives the second operating information transmitted by the device in response to the demand, the second operating information including a second status residual ink amount information and status paper information, the second operating information has a second information granularity different from the first information granularity for each of the second residual ink amount information and the status residual paper information.
     Matsumoto’569 teaches provides a demand for second operating information to the device [when the icon associated with a printer is being selected, the printer’s status information is being displayed (paragraphs 51 and 52)], and 
     receives the second operating information transmitted by the device in response to the demand [when the icon associated with a printer is being selected from the printer list (Fig.6) (the first screen information), the printer’s status information is being displayed (Fig.5) (paragraphs 51 and 52)], the second operating information has a second information granularity different from the first information granularity [the device information in Fig.5 (the second information) and the device information in Fig.6 (the first information) are different from each other with respect to the detail information (paragraphs 51 and 52)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kitagata’946 and Hikiehi’462 according to the teaching Matsumoto’569 to receive the printer list having the printer icons and the printer’s status information from a server and to request the sever to provide more detail associated with a desired printer when the said desired printer’s icon is being selected (the server according to the request from the terminal device, provides a demand for second operating information to the device, and receives the second operating information transmitted by the device in response to the demand, the second operating information has a second information granularity different from the first information granularity) because this will allow the status of a printer to be provided more effectively.
     The combination of Kitagata’946, Hikiehi’462 and Matsumoto’569 does not teach the second operating information including a second status residual ink amount information and status paper information, the second operating information has a second information granularity different from the first information granularity for each of the second residual ink amount information and the status residual paper information.
     Since Kitagata’946 has suggests that the server obtains the printer’s status information (Fig.12, step S1102 and paragraph 86), Hikiehi’462 teaches the printer transmits the state information including the remining amount of ink and the remaining amount of paper on the tray when the state of the printer is being changed (paragraph 41) and Matsumoto’569 teaches when the icon associated with a printer is being selected from the printer list (Fig.6), the printer’s status information is being displayed (Fig.5) (paragraphs 51 and 52), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to receive the printer list having the printer icons and the printer’s status information including the remining amount of ink and the remaining amount of paper on the tray from a server and to request the sever to provide more detail associated with a desired printer when the said desired printer’s icon is being selected so that the printer’s updated status information including the remining amount of ink and the remaining amount of paper on the tray are being displayed every time when the said desired printer’s icon is being selected (second operating information including a second status residual ink amount information and status paper information, the second operating information has a second information granularity different from the first information granularity for each of the second residual ink amount information and the status residual paper information) because this will allow the printer to be monitored more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kitagata’946, Hikiehi’462 and Matsumoto’569 to receive the printer list having the printer icons and the printer’s status information including the remining amount of ink and the remaining amount of paper on the tray from a server and to request the sever to provide more detail associated with a desired printer when the said desired printer’s icon is being selected so that the printer’s updated status information including the remining amount of ink and the remaining amount of paper on the tray are being displayed every time when the said desired printer’s icon is being selected (second operating information including a second status residual ink amount information and status paper information, the second operating information has a second information granularity different from the first information granularity for each of the second residual ink amount information and the status residual paper information) because this will allow the printer to be monitored more effectively.
     With respect to claim 2, which further limits claim 1, Kitagata’946 teaches wherein the terminal device displays first screen information in which respective pieces of the first operating information transmitted by a plurality of the devices are displayed as a list of the devices (Fig.6D and Fig.6E).
     Kitagata’946 does not teach provides, to the server, a request for the second operating information of the device selected by using the first screen information.  
     Matsumoto’569 teaches provides, a request for the second operating information of the device selected by using the first screen information [when the icon associated with a printer is being selected, the printer’s status information is being displayed (paragraphs 51 and 52)], and 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kitagata’946 and Hikiehi’462 according to the teaching Matsumoto’569 to receive the printer list having the printer icons and the printer’s status information from a server and to request the sever to provide more detail associated with a desired printer when the said desired printer’s icon is being selected (provides, to the server, a request for the second operating information of the device selected by using the first screen information) because this will allow the status of a printer to be provided more effectively.
     With respect to claim 3, which further limits claim 1, Kitagata’946 teaches wherein the first operating information is transmitted at a first timing from the device to the server (Fig.8, step S704), and the second operating information is transmitted from the device to the server at a second timing in response to the demand transmitted by the server (Fig.8, step S706).  
     With respect to claim 4, which further limits claim 1, Kitagata’946 teaches wherein the first operating information and the second operating information include information about the device [as shown in Fig.6D and Fig.6E, the printer list in the printer list screen includes the printer’s information. Therefore, the printer list screen received in step S1104 in Fig.12 and the printer list screen received in step S1108 in Fig.12 include the printer’s information], and43 
     Kitagata’946 does not teach the second operating information includes information of a type that is not included in the first operating information.  
     Matsumoto’569 teaches the second operating information includes information of a type that is not included in the first operating information [the device information in Fig.5 (the second information) includes information of a type that is not included the device information in Fig.6 (the first information)].
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kitagata’946 and Hikiehi’462 according to the teaching Matsumoto’569 to receive the printer list having the printer icons and the printer’s status information from a server and to request the sever to provide more detail associated with a desired printer when the said desired printer’s icon is being selected because this will allow the status of a printer to be provided more effectively.
     With respect to claim 5, Kitagata’946 teaches a server (Fig.1, item 104) comprising: 
     a server communication unit (Fig.2, item 200) that communicates with a terminal device (Fig.1, items 101, 102 and 103) including a display unit (Fig.2, item 206), and a device (Fig.1, item 105-108) to be managed (Fig.1); and 
     a server controller (Fig.2, item 202), wherein the server controller receives first operating information from the device (Fig.12, steps S1102), the first operating information having a first information granularity [regarding to the status information for the printers displayed on the printer list (Fig.6B)], 
     transmits, to the terminal device, information for the terminal device to display first screen information based on the first operating information (Fig.12, step S1104), 
     and transmits, to the terminal device, information for 44 the terminal device to display second screen information based on the second operating information (Fig.12, step S1106-S1108).  
     Kitagata’946 does not teach the first operation information including first residual ink amount information and first residual paper information of the device to be managed, receives a request for acquiring information transmitted by the terminal device in response to an operation based on the first screen information, according to the request from the terminal device, provides a demand for second operating information to the device, the second operating information including a second status residual ink amount information and status residual paper information, the second operating information having a second information granularity different from the first information granularity for each of the second status residual ink amount information and the status residual paper information, receives the second operating information transmitted by the device in response to the demand.
     Hikiehi’462 teaches the first operation information including first residual ink amount information and first residual paper information of the device to be managed (paragraph 41).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitagata’946 according to the teaching Hikiehi’462 to obtain the printer’s status information including the remaining amount of the ink and the remaining amount of the paper on the tray because this will allow the printer to be monitored more effectively.
     The combination of Kitagata’946 and Hikiehi’462 does not teach receives a request for acquiring information transmitted by the terminal device in response to an operation based on the first screen information, according to the request from the terminal device, provides a demand for second operating information to the device, the second operating information including a second status residual ink amount information and status residual paper information, the second operating information having a second information granularity different from the first information granularity for each of the second status residual ink amount information and the status residual paper information, receives the second operating information transmitted by the device in response to the demand.
     Matsumoto’569 teaches receives a request for acquiring information transmitted by the terminal device in response to an operation based on the first screen information [when the icon associated with a printer is being selected from the printer list (Fig.6) (the first screen information), the printer’s status information is being displayed (Fig.5) (paragraphs 51 and 52)], 
     according to the request from the terminal device, provides a demand for second operating information to the device [when the icon associated with a printer is being selected from the printer list (Fig.6) (the first screen information), the printer’s status information is being displayed (Fig.5) (paragraphs 51 and 52)], the second operating information having a second information granularity different from the first information granularity [the device information in Fig.5 (the second information) and the device information in Fig.6 (the first information) are different from each other with respect to the detail information (paragraphs 51 and 52)], 
     receives the second operating information transmitted by the device in response to the demand [when the icon associated with a printer is being selected from the printer list (Fig.6) (the first screen information), the printer’s status information is being displayed (Fig.5) (paragraphs 51 and 52)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kitagata’946 and Hikiehi’462 according to the teaching Matsumoto’569 to receive the printer list having the printer icons and the printer’s status information from a server and to request the sever to provide more detail associated with a desired printer when the said desired printer’s icon is being selected (receives a request for acquiring information transmitted by the terminal device in response to an operation based on the first screen information, according to the request from the terminal device, provides a demand for second operating information to the device, the second operating information having a second information granularity different from the first information granularity, receives the second operating information transmitted by the device in response to the demand) because this will allow the status of a printer to be provided more effectively.
     The combination of Kitagata’946, Hikiehi’462 and Matsumoto’569 does not teach the second operating information including a second status residual ink amount information and status paper information, the second operating information has a second information granularity different from the first information granularity for each of the second residual ink amount information and the status residual paper information.
     Since Kitagata’946 has suggests that the server obtains the printer’s status information (Fig.12, step S1102 and paragraph 86), Hikiehi’462 teaches the printer transmits the state information including the remining amount of ink and the remaining amount of paper on the tray when the state of the printer is being changed (paragraph 41) and Matsumoto’569 teaches when the icon associated with a printer is being selected from the printer list (Fig.6), the printer’s status information is being displayed (Fig.5) (paragraphs 51 and 52), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to  receive the printer list having the printer icons and the printer’s status information including the remining amount of ink and the remaining amount of paper on the tray from a server and to request the sever to provide more detail associated with a desired printer when the said desired printer’s icon is being selected so that the printer’s updated status information including the remining amount of ink and the remaining amount of paper on the tray are being displayed every time when the said desired printer’s icon is being selected (second operating information including a second status residual ink amount information and status paper information, the second operating information has a second information granularity different from the first information granularity for each of the second residual ink amount information and the status residual paper information) because this will allow the printer to be monitored more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kitagata’946, Hikiehi’462 and Matsumoto’569 to receive the printer list having the printer icons and the printer’s status information including the remining amount of ink and the remaining amount of paper on the tray from a server and to request the sever to provide more detail associated with a desired printer when the said desired printer’s icon is being selected so that the printer’s updated status information including the remining amount of ink and the remaining amount of paper on the tray are being displayed every time when the said desired printer’s icon is being selected (second operating information including a second status residual ink amount information and status paper information, the second operating information has a second information granularity different from the first information granularity for each of the second residual ink amount information and the status residual paper information) because this will allow the printer to be monitored more effectively.
     With respect to claim 6, Kitagata’946 teaches management apparatus (Fig.1, items 101, 102 and 103), comprising: 
     a display unit (Fig.2, item 206); 
     a terminal communication (Fig.2, item 200) unit that communicates with a server (Fig.1, item 104) (Fig.1); and 
     a terminal controller (Fig.2, item 202), 
     wherein the terminal controller displays, on the display unit, first screen information based on first operating information received by the server from a device to be managed (Fig.12, step S1104, Fig.6D and Fig.6E), the first operating information having a first information granularity [regarding to the status information for the printers displayed on the printer list (Fig.6B)]. 
     Kitagata’946 does not teach the first operation information including first residual ink amount information and first residual paper information of the device to be managed, in response to an operation based on the first screen information, requests the server to acquire information, and displays, on the display unit, second screen information based on second operating information transmitted to the server by the device according to the request, the second operating information including a second status residual ink amount information and status paper information, the second operating information having a second information granularity different from the first information granularity.  
     Hikiehi’462 teaches the first operation information including first residual ink amount information and first residual paper information of the device to be managed (paragraph 41).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitagata’946 according to the teaching Hikiehi’462 to obtain the printer’s status information including the remaining amount of the ink and the remaining amount of the paper on the tray because this will allow the printer to be monitored more effectively.
     The combination of Kitagata’946 and Hikiehi’462 does not teach in response to an operation based on the first screen information, requests the server to acquire information, and displays, on the display unit, second screen information based on second operating information transmitted to the server by the device according to the request, the second operating information including a second status residual ink amount information and status paper information, the second operating information having a second information granularity different from the first information granularity
     Matsumoto’569 teaches in response to an operation based on the first screen information, requests the server to acquire information [when the icon associated with a printer is being selected from the printer list (Fig.6) (the first screen information), the printer’s status information is being displayed (Fig.5) (paragraphs 51 and 52)], and 
     displays, on the display unit, second screen information based on second operating information transmitted to (a device) by the device according to the request [when the icon associated with a printer is being selected from the printer list (Fig.6) (the first screen information), the printer’s status information is being displayed (Fig.5) (paragraphs 51 and 52)], the second operating information having a second information granularity different from the first information granularity [the device information in Fig.5 (the second information) and the device information in Fig.6 (the first information) are different from each other with respect to the detail information (paragraphs 51 and 52)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kitagata’946 and Hikiehi’462 according to the teaching Matsumoto’569 to receive the printer list having the printer icons and the printer’s status information from a server and to request the sever to provide more detail associated with a desired printer when the said desired printer’s icon is being selected (in response to an operation based on the first screen information, requests the server to acquire information, and displays, on the display unit, second screen information based on second operating information transmitted to the server by the device according to the request, the second operating information having a second information granularity different from the first information granularity) because this will allow the status of a printer to be provided more effectively.
     The combination of Kitagata’946, Hikiehi’462 and Matsumoto’569 does not teach the second operating information including a second status residual ink amount information and status paper information, the second operating information has a second information granularity different from the first information granularity for each of the second residual ink amount information and the status residual paper information.
     Since Kitagata’946 has suggests that the server obtains the printer’s status information (Fig.12, step S1102 and paragraph 86), Hikiehi’462 teaches the printer transmits the state information including the remining amount of ink and the remaining amount of paper on the tray when the state of the printer is being changed (paragraph 41) and Matsumoto’569 teaches when the icon associated with a printer is being selected from the printer list (Fig.6), the printer’s status information is being displayed (Fig.5) (paragraphs 51 and 52), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to  receive the printer list having the printer icons and the printer’s status information including the remining amount of ink and the remaining amount of paper on the tray from a server and to request the sever to provide more detail associated with a desired printer when the said desired printer’s icon is being selected so that the printer’s updated status information including the remining amount of ink and the remaining amount of paper on the tray are being displayed every time when the said desired printer’s icon is being selected (second operating information including a second status residual ink amount information and status paper information, the second operating information has a second information granularity different from the first information granularity for each of the second residual ink amount information and the status residual paper information) because this will allow the printer to be monitored more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kitagata’946, Hikiehi’462 and Matsumoto’569 to receive the printer list having the printer icons and the printer’s status information including the remining amount of ink and the remaining amount of paper on the tray from a server and to request the sever to provide more detail associated with a desired printer when the said desired printer’s icon is being selected so that the printer’s updated status information including the remining amount of ink and the remaining amount of paper on the tray are being displayed every time when the said desired printer’s icon is being selected (second operating information including a second status residual ink amount information and status paper information, the second operating information has a second information granularity different from the first information granularity for each of the second residual ink amount information and the status residual paper information) because this will allow the printer to be monitored more effectively.
      With respect to claim 7, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 7 claim how the image forming apparatus of claim 6 to execute to generate associating information to associate the terminal identifier and the user identifier.  Claim 7 is obvious in view of Kitagata’946 and Matsumoto’569 because the claimed combination operates at the same manner as described in the rejected claim 6. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Sawayanagi’765 (US 2014/0218765) discloses a portable terminal obtains the operation state of the MFP from the MFP.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674